ORDER
Consent to Inactive Status filed by Bar Counsel in accordance with Maryland Rule BV 12 d 2.
James Franklin Vance is placed on inactive status by consent from the further practice of law in the State of Maryland and his name stricken from the register of attorneys in this Court.
The Court having considered the Consent to Inactive Status by the Attorney Grievance Commission of Maryland and James Franklin Vance, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 9th day of February, 1994,
ORDERED, by the Court of Appeals of Maryland, that James Franklin Vance be, and is hereby, placed on inactive *628status by consent from the practice of law in the State of Maryland until such time as he can demonstrate by proper evidence that he is capable of engaging in the practice of law; and it is further
ORDERED that the Clerk of this Court shall strike the name of James Franklin Vance, from the register of attorneys until further order of this Court, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.